Citation Nr: 0618879	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  06-15 299	)	DATE
	)
	)


THE ISSUE

Whether a June 24, 1954, Board of Veterans' Appeals (Board) 
decision that disallowed an initial rating in excess of 20 
percent for residuals of removal of granuloma, right chest 
wall, should be revised or reversed due to clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1949 to January 
1953.    

This matter comes to the Board from an April 2006 Motion for 
Revision of a January 24, 1954, Board decision due to CUE.  
Whether a March 1953 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) committed CUE is 
addressed in a separate decision.



FINDING OF FACT

A January 24, 1954, rating decision did not commit CUE when 
it declined to grant an increased rating for residuals of 
removal of granuloma, right chest wall, including resection 
of right 8th, 9th, and 10th ribs, under Diagnostic Code 6816.  



CONCLUSION OF LAW

A January 1954 Board decision is not subject to revision on 
the basis of CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

Legal standards

As a general rule, all Board decisions are final on the date 
stamped on the face of the decision, but they are 
nevertheless subject to revision on the grounds of CUE.  38 
U.S.C.A. §§ 7103, 7104, 7111; 38 C.F.R. §§ 20.1100, 
20.1400(b).  Under 38 U.S.C.A. § 7111, the Board has been 
granted the authority to determine whether CUE exists in a 
prior final Board decision.  Such review may be initiated by 
the Board on its own motion or by a party to the decision.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

In order to find CUE it must be determined (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied, (2) that 
an error occurred based on the record and the law that 
existed at the time the decision was made, and (3) that, had 
the error not been made, the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (en banc)).  

Analysis  

A complete review of the record, see 38 U.S.C.A. § 7104(a), 
indicates that a January 24, 1954, rating decision should not 
be revised based upon CUE.  

The veteran's service medical records show that in June 1951 
a small, walnut-shaped mass was found on the right lower 
lateral chest wall.  Clinically, the lesion had been 
diagnosed as sarcoma but pathological examination found that 
it was a chronic granulomatous inflammation, etiology 
unknown.  In August 1951, the veteran underwent surgery; the 
growth was extensive and involved the right diaphragm.  The 
mass was excised as completely as possible, including 
portions of the 8th, 9th, and 10th ribs, and portions of the 
diaphragm together with the parietal pleura on the diaphragm.  
Also, a portion of the lung tissue over the right lower lobe 
was removed.  The thickened pleura overlying was dissected 
free and excised, and the right phrenic nerve was exposed and 
crushed.  The diaphragm was sutured beneath the 7th rib, thus 
sealing up the chest cavity.  After physiotherapy during 
post-surgical recovery, x-rays showed the lungs were well 
expanded, and the veteran only complained of mild pains of 
the postoperative scar, which at the time was well healed.  
After further recuperation, physical assessment showed that 
the veteran had a well healed scar with a small amount of 
keloid formation on the right lower chest.  He had no 
difficulty in bending forward, backward, or side to side.  
His strength was back to normal, lungs were well expanded, 
and were free of symptoms.  The veteran returned to duty with 
a profile of P-2, and the recommendation that he be 
reprofiled within six months.  

On his February 1953 application for compensation, the 
veteran related that he had a slight deformity of the chest 
and a 26 percent loss of capacity of the right lung.  He 
tired easily on exertion, and could not undertake strenuous 
activities.

The RO issued a March 1953 rating decision, which granted 
service connection for residuals of removal of granuloma 
right chest wall including resection of right 8th, 9th, and 
10th ribs.  The RO applied Diagnostic Code 6818, and assigned 
a 20 percent disability evaluation.  

Upon initiating an appeal, the veteran's representative 
sought an increased evaluation for residuals or removal of 
granuloma, as well as a separate evaluation for surgical 
injury to shoulder girdle muscle group.  Also, the 
representative queried whether the veteran had had sarcoma.  

The Board received an October 1953 letter from the Acting 
Director of the Armed Forces Institute of Pathology that 
concluded the veteran's case had been closed as granulomatous 
inflammation of right chest wall, probably tuberculous (cold 
abscess).  In November 1953, the Board remanded the case for 
a VA examination, which occurred in January 1954.

A special surgical and orthopedic examination noted the 
veteran's present complaint of a funny sensation on the side 
of chest with some sharp sticking pains at times.  The 
examiner noted that attention was paid to the veteran's spine 
on physical assessment because scoliosis was frequently seen 
after a chest resection-none, however, was noted.  The 
diagnosis was scar, well healed, nonadherent, chest and 
abdomen, right side, with no clinical surgical or orthopedic 
residuals.  

A special chest examination by a Board of Chest Specialists 
found that there was some limitation of motion of the right 
diaphragm elicited on physical examination, and on 
auscultation breath tones were normal throughout the entire 
chest.  X-rays found a diaphragmatic deformity to the ribs, 
which was the result of reconstruction surgery.  The 
diagnosis was residuals of granuloma, cause and type unknown, 
of the right lower chest wall involving the 8th, 9th, and 10th 
ribs and diaphragm, surgically removed.  

At a special neurological examination, the veteran reported 
that he could not do heavy work because of extreme pain when 
lifting, so he was looking for light work.  Also, since 
discharge, the veteran had not received any medical treatment 
for his service-connected disability.  The main complaint 
involved sharp pains in the operative area over the right 
chest wall, which occurred about once a week.  Testing found 
no neurologic diseases.  

A February 1954 x-ray showed evidence of resection of the 
anterior portion of the right 8th, 9th, and 10th ribs.  Several 
metallic sutures were in situ overlying the posterior lateral 
portion of the right lower thoracic wall.  There was evidence 
of some elevation and adhesions involving the right 
hemidiaphragm.  Both lung fields appeared to be essentially 
negative, and the lateral end of the 10th right rib showed 
some evidence of beginning regeneration.  

A June 24, 1954, Board decision considered the issue of an 
increased rating for residuals of removal of granuloma, right 
chest wall, including resection of right 8th, 9th, and 10th 
ribs.  The decision recounted the veteran's in-service 
hospitalization and surgery, as well as the VA examination 
results.  The Board determined that in view of the current 
state of the disability (which had no orthopedic, 
neurological, or surgical difficulties with essentially 
normal lungs), an increased evaluation under the 1945 
Schedule for Rating Disabilities was not warranted.  The 
Board also denied a separate evaluation for claimed surgical 
injury to the shoulder girdle.  

In April 2006, the Board received a Motion for Revision from 
the veteran's representative.  Instead of contesting the 
March 1953 rating decision that initially assigned a 20 
percent rating, the motion addressed the Board's June 24, 
1954, decision that subsumed the March 1953 rating decision.  
The motion asserted that the veteran's service-connected 
disability had not been properly rated because a partial 
lobectomy of the right lung had been included in the surgical 
procedure.

"Lobectomy" is defined as "[e]xcision of a lobe of any 
organ or gland."  See Stedman's Medical Dictionary, 27th 
ed., 2000, at 1027.  Under the 1945 Schedule for Rating 
Disabilities, a lobectomy was rated as 30 percent disabling, 
and potentially as 50 percent disabling if it was bilateral.  

It does not appear, however, that the veteran had a lobe of 
his lung excised during the in-service surgery to remove the 
granuloma; rather, according to service medical records, "a 
portion of the lung tissue over the right lower lobe which 
appeared to be invaded" was removed.  See Final Summary, 
January 8, 1952.  The final diagnosis did not identify an 
operative result involving a lobectomy; also, the veteran's 
representative has not cited any evidence identifying that 
what occurred during the in-service surgery amounted to a 
lobectomy.  

It is noted that a CUE motion must identify the alleged 
error(s) with "some degree of specificity."  Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  The veteran's motion to 
the Board addressed one alleged error rising to the level of 
CUE regarding the January 1954 decision-the concern with the 
applicability of Diagnostic Code 6816 for a higher rating for 
a lobectomy.  As just addressed, however, the record as it 
then-stood failed to support a conclusion that Diagnostic 
Code 6816 should have been applied, and nor that any failure 
to do so resulted in grave error.







ORDER

The motion is denied.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



